Citation Nr: 0929157	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-09 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to April 16, 2004, for 
the grant of a 30 percent evaluation for residuals of shell 
fragment wound, left muscle group XXII.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a Decision Review Officer (DRO) 
decision issued in July 2006 by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO). 

The Board notes that a July 2004 rating decision denied a 
compensable rating for residuals of shell fragment wound, 
left muscle group XXII.  In June 2005, the Veteran entered a 
notice of disagreement as to the propriety of the assigned 
rating.  In the July 2006 DRO decision, a 30 percent rating 
for such disability was granted, effective April 16, 2004.  
The Veteran was notified that the assignment of a 30 percent 
rating was considered a full grant of the benefit sought on 
appeal since the maximum evaluation was assigned.  While the 
Veteran entered a notice of disagreement as to the assigned 
effective date of the increase, which will be adjudicated 
herein, he has not otherwise indicated that he wished to 
continue his appeal with regard to the assignment of a 30 
percent rating for residuals of shell fragment wound, left 
muscle group XXII.

The Board notes that in December 2006 statement the Veteran 
claims clear and unmistakable error (CUE), but does not 
identify which rating or Board decision allegedly contains 
CUE or as to what issue.  Additionally, in a March 2007 
statement received in connection with the Veteran's 
substantive appeal, he contends that prior rating and Board 
decisions of record appear to contain inconsistent findings, 
but he does not allege CUE.  If the Veteran wishes to file a 
motion for revision of a rating or Board decision based on 
CUE, he should inform the appropriate entity (i.e., the RO 
regarding CUE in a rating decision or the Board regarding CUE 
in a Board decision) as to which decision and as to what 
issue.  In this regard, the Veteran is advised that any claim 
of CUE must be pled with specificity.  See Andre v. West, 14 
Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 
F.3d 1354 (Fed. Cir. 2002).  Specifically, when attempting to 
raise a claim of CUE, a claimant must describe the alleged 
error with some degree of specificity, and provide persuasive 
reasons as to why the result would have been manifestly 
different but for the alleged error.  See Fugo v. Brown, 6 
Vet. App. 40, 43-4 (1993). 


FINDINGS OF FACT

1.  A claim for an increased rating for residuals of shell 
fragment wound, left muscle group XXII, was received on April 
16, 2004.

2.  There is no evidence showing that the Veteran's residuals 
of shell fragment wound, left muscle group XXII, warranted a 
30 percent evaluation at any time prior to April 16, 2004.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
April 16, 2004, for a 30 percent rating for residuals of 
shell fragment wound, left muscle group XXII, are not met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In April 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the Veteran providing the notice then required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for his claim 
for an increased rating.  An increased rating was 
subsequently granted in a July 2006 decision, and the Veteran 
disagreed with the effective date of the increase.  The 
United States Court of Appeals of the Federal Circuit has 
held that, with regard to claims for an earlier effective 
date, once the underlying claim is granted, further notice as 
to downstream questions, such as the effective date, is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  In any event, the Veteran was provided notice of the 
effective date regulations in an October 2006 letter and the 
claim was subsequently readjudicated in the January 2007 
supplemental statement of the case, without taint from any 
prior decisions.  

Regarding the duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all relevant medical records.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Earlier Effective Date

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Pursuant to that regulation, 
the effective date of an increase in compensation shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception 
to that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date, 
otherwise the date of receipt of the claim."  38 U.S.C.A. § 
5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2).

Generally then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2007).  Additionally, 38 
C.F.R. § 3.155(a) provides that any communication or action 
from a claimant, indicating an intent to apply for one or 
more benefits under the laws administered by the VA, may be 
considered an informal claim.  Such informal claims must 
identify the benefit sought.  

Under 38 C.F.R. § 3.155(a), the submission of certain medical 
records may constitute an informal claim for an increase in 
disability compensation.  In addition, 38 C.F.R. § 
3.157(b)(1) specifies that where, as here, a claimant's 
formal claim for compensation already has been allowed, 
receipt of a VA or uniformed services report of examination, 
hospitalization, or treatment will be accepted as an informal 
claim filed on the date of the examination or treatment.  See 
also 38 C.F.R. § 3.155(c).  However, receipt of a evidence 
from a private physician, layman, state, or other institution 
will be accepted as an informal claim filed on the date VA 
receives the evidence.  See also 38 C.F.R. § 3.157(b)(2), 
(3).  The Court has held, in Servello v. Derwinski, 3 Vet. 
App. 196 (1992), that the Board must look at all 
communications that can be interpreted as a claim for an 
increased rating, as well as all the evidence of record, and 
determine the earliest date as of which, within the one year 
prior to the claim, the increase in disability was 
ascertainable.  See also VAOPGCPREC 12-98 (Sept. 23, 1998).

The Board notes that the Veteran's condition is rated under 
Diagnostic Code 5322, for injuries affecting Muscle Group 
XXII.  This Muscle Group encompasses rotary and forward 
movements of the head; respiration; deglutition and the 
following muscles of the front of the neck: (1) trapezius I; 
(2) sternocleidomastoid; (3) the "hyoid" muscles; (4) 
sternothyroid; and (5) digrastric.  38 C.F.R. § 4.73, 
Diagnostic Code 5322.  A noncompensable evaluation is 
assigned for slight residual disability; a 10 percent rating 
is provided for a moderate residual disability; a 20 percent 
rating for a moderately severe residual disability; and a 30 
percent rating for a severe residual disability.  Id.

For historical purposes, the Veteran initially filed a claim 
for service connection for residuals of shell fragment wounds 
to the left neck in January 1972.  The Veteran was denied 
compensable increased rating for service connected residuals 
of shell fragment wound to left muscle group XXII (neck and 
supraclavical region) by the Board in September 1974 and June 
1976 decisions.  The Veteran re-filed his claim in January 
2002 and the noncompensable rating was continued in an August 
2002 Ratings Decision (RD).  The Veteran did not appeal.  

In April 16, 2004, the Veteran submitted a claim for an 
increased rating and a July 2004 RD continued the 
noncompensable rating.  The Veteran timely filed his Notice 
of Disagreement (NOD) in June 2005.  Subsequently, in a July 
2006 decision the Veteran's claim for compensable increased 
rating for service-connected residuals of shell fragment 
wound to left muscle group XXII was increased to 30 percent 
effective April 16, 2004, the date the Veteran's claim was 
received.  The Veteran, therefore, is rated under the highest 
possible rating under Diagnostic Code 5322.

The Veteran contends that he has had residual impairment from 
his shell fragment wounding of muscle group XXII since the he 
left service and should be assigned a compensable evaluation 
retroactive to the day after discharge from the military. 

In essence, the Veteran has alleged that an earlier effective 
date of November 24, 1971, is warranted since he filed his 
initial claim within one year from the date of his separation 
from the military.  Therefore, he contends, a 30 percent 
rating should be granted from such date.  See NOD, dated July 
2006.  However, the record does not contain any evidence of a 
factually ascertainable increase within a year prior to the 
receipt of the claim for increase.  Additionally, the record 
contains no evidence of either a formal or an informal claim 
received prior to April 16, 2004, or any treatment records 
for residuals of shell fragment wound, left muscle group 
XXII, dating from April 2003 to April 2004.  As mentioned 
above, VA regulations and case law specifically state that an 
effective date earlier than the date of claim can only be 
provided if a factually ascertainable increase occurred 
within the one year prior to the date of claim.  

Consequently, as the facts of this case do not show that 
between April 16, 2003, and April 16, 2004, the Veteran's 
residuals of shell fragment wound, left muscle group XXII, 
underwent an increase in severity that would warrant a 30 
percent rating, an effective date earlier than April 16, 
2004, for a 30 percent evaluation is not warranted. 


ORDER

Entitlement to an effective date prior to April 16, 2004, for 
the grant of a 30 percent evaluation for residuals of shell 
fragment wound, left muscle group XXII, is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


